Exhibit 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 wFort Lee wNJ 07024 P.O. Box 436402 w San Ysidro w CA 92143-9402 619-623-7799 wFax 619-564-3408 wstan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of July31, 2010, on the audited financial statements RJD GREEN INC. as of June 30,2010 and for the period then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA November 12, 2010 Registered with the Public Company Accounting Oversight Board Member of New Jersey Society of Certified Public Accountants
